Per Curiam.
Was the omission of the judicial declaration that plaintiff recover the sum found to be owing a clerical error? That is the technical question here debated. We find it unnecessary to answer. A jury trial having been waived, the facts found by the judge at the June Term had the force and effect of a verdict on which a judgment could, and should, have been entered. It was not only in the power of the judge but was his duty when the omission was called to his attention to render a judgment on the verdict. Ferrell v. Hales, 119 N.C. 199, 25 S.E. 821; McDonald v. Howe, 178 N.C. 257, 100 S.E. 427.
The judgment entered goes beyond the findings made in June 1963. The amount of defendant’s debt was then determined. Judgment should have been entered at that time and should bear interest from 21 June 1963 in accordance with the finding then made and not from 4 August 1962 as adjudged in September 1963. The judgment will be modified so that the sum adjudged to be owing will bear interest from 21 June 1963 and not from 4 August 1962.
Modified and affirmed.